USCA11 Case: 20-14760      Date Filed: 02/09/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14760
                   Non-Argument Calendar
                   ____________________

EUGENE SMITH,
                                           Petitioner-Appellant,
versus
SECRETARY, DEPARTMENT OF CORRECTIONS,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:16-cv-00199-LC-CAS
                   ____________________
USCA11 Case: 20-14760             Date Filed: 02/09/2022         Page: 2 of 6




2                          Opinion of the Court                       20-14760


Before WILSON, LUCK, and BLACK, Circuit Judges.
PER CURIAM:
        Eugene Smith appeals the district court’s October 23, 2020,
denial of his “Motion to Reinstate Time to File” an appeal of the
district court’s previous order denying his motion for Rule 60 re-
lief entered on August 24, 2020. Smith asserts the district court
abused its discretion when it failed to consider his motion as a
Federal Rule of Appellate Procedure 4(a)(6) motion and failed to
apply the corresponding conditions set forth in that rule. After
review, 1 we vacate and remand for further proceedings.
                         I. BACKGROUND
        Smith filed a pro se 28 U.S.C. § 2254 petition on May 5,
2016. The envelope in which Smith mailed the petition listed his
return address as the Federal Correctional Institution in Jesup,
Georgia, and the petition listed his place of confinement as F.C.I.
Jesup. On June 8, 2017, the district court granted the Govern-
ment’s motion to dismiss the petition as untimely and denied a
certificate of appealability (COA).
        On December 13, 2019, the district court received a “Mo-
tion to Vacate § 2254 Judgment Pursuant to Rule 60(b)(4), (6).”
The envelope’s return address for Smith listed the “Federal Cor-


1 We review a district court’s denial of a party’s motion to reopen the time
period to file a notice of appeal, pursuant to Rule 4(a)(6), for an abuse of dis-
cretion. See McDaniel v. Moore, 292 F.3d 1304, 1305 (11th Cir. 2002).
USCA11 Case: 20-14760       Date Filed: 02/09/2022    Page: 3 of 6




20-14760              Opinion of the Court                       3

rectional Complex Yazoo Low” in Yazoo City, Mississippi. The
district court denied Smith’s Rule 60(b) motion on August 24,
2020. On September 4, 2020, the copy of the August 24 order that
had been mailed to Smith was returned as undeliverable. The
envelope showed the order had been mailed to Jesup. There is no
indication the August 24 order denying the Rule 60(b) motion was
resent to Smith at Yazoo City.
        Smith then filed a “Motion to Reinstate Time to File” a no-
tice of appeal, dated October 19, 2020, and postmarked October
20, stating he had not received notice of the August 24 order until
October 13, 2020. In his motion to reinstate, he stated he had
“requested a status check” regarding his case on October 6, 2020,
and the clerk, thereafter, forwarded him a copy of the August 24
order on October 13.
        On October 23, 2020, the district court denied Smith’s mo-
tion to reinstate the time to appeal, without analysis, noting only
that it had already denied Smith a COA. The order was returned
as undeliverable on November 2, 2020, as it had been mailed to
Jesup again, and the district court then resent it to Yazoo City.
        Smith then filed a Rule 60(b) motion to vacate the October
23 order, which was dated November 13, 2020, and postmarked
December 2, 2020. Smith repeated the assertions in his prior mo-
tion, adding that he had written a letter to the clerk inquiring as
to the status of his case on August 14, 2020, but he had not re-
ceived a response. He also argued the district court had applied
the wrong legal standard by referencing its denial of a COA, and
he warranted a reopening of the time to file a notice of appeal,
USCA11 Case: 20-14760         Date Filed: 02/09/2022    Page: 4 of 6




4                      Opinion of the Court                 20-14760

under Rule 4(a)(6). Smith argued he met all three conditions re-
quired under Rule 4(a)(6) for reopening of the time to appeal.
        On December 8, 2020, the district court denied Smith’s
motion to vacate, stating “[a]s a certificate of appealability has
been denied . . ., appeal can not be taken without the approval of
the Eleventh Circuit.” Smith filed a notice of appeal designating
the October 23 and December 8 orders, and this court entered or-
ders holding the notice of appeal was timely as to both the Octo-
ber 23 and December 8 orders, and that a certificate of appealabil-
ity was unnecessary to appeal from those orders.
                           II. DISCUSSION
         The statutory time limit for filing a notice of appeal in a
civil case is a jurisdictional requirement. Bowles v. Russell, 551
U.S. 205, 214 (2007); 28 U.S.C. § 2107. In a civil case, the appellant
must file a notice of appeal no later than 30 days after the chal-
lenged order or judgment is entered on the docket. Fed. R. App.
P. 4(a)(1)(A). A district court may not extend the time to file a no-
tice of appeal, except as authorized by Rule 4. See Fed. R. App. P.
26(b)(1).
        Where a party alleges the time to file a notice of appeal
should be extended or reopened because he did not receive notice
of a dispositive order or judgment, the claim is best analyzed un-
der Rule 4(a)(6), which was designed to address this situation. See
Sanders v. United States, 113 F.3d 184, 186–87 (11th Cir. 1997).
We have held that, where a pro se litigant alleges he did not re-
ceive notice of the entry of the judgment or order from which he
seeks to appeal, any request to reopen the time to appeal should
USCA11 Case: 20-14760         Date Filed: 02/09/2022    Page: 5 of 6




20-14760               Opinion of the Court                         5

be construed as a motion under the “more lenient rule” for a liti-
gant in such a position—Rule 4(a)(6). See id.
          Under Rule 4(a)(6), the district court may reopen the time
to file an appeal, for a period of 14 days after the date when its or-
der to reopen is entered, but only if: (1) the moving party did not
receive notice of the order within 21 days after entry; (2) the mo-
tion is filed within 180 days after the order is entered, or within 14
days after the moving party receives notice, whichever is earlier;
and (3) the court finds that no party would be prejudiced. Fed. R.
App. P. 4(a)(6).
        The district court abused its discretion by failing to apply
the correct legal standard to Smith’s motion titled “Motion to Re-
instate Time to File.” See Weatherly v. Ala. State Univ., 728 F.3d
1263, 1270 (11th Cir. 2013) (explaining we will not reverse a deci-
sion of a district court under the abuse of discretion standard un-
less we determine the district court made a clear error in judg-
ment or applied an incorrect legal standard). In Smith’s motion,
he asked the district court to reopen the time to file his appeal of
the order denying his Rule 60 motion because he “did not re-
ceive” the order denying his motion. While Smith did not explic-
itly style his motion as a Rule 4(a)(6) motion, motions filed by pro
se litigants seeking additional time to appeal because they did not
timely receive the order being appealed are to be construed as
Rule 4(a)(6) motions. See Sanders, 113 F.3d at 186–87. As such,
the district court should have treated Smith’s “Motion to Rein-
state Time to File” as a Rule 4(a)(6) motion and applied the corre-
sponding three conditions to determine if Smith was entitled to
USCA11 Case: 20-14760       Date Filed: 02/09/2022    Page: 6 of 6




6                     Opinion of the Court                20-14760

reopening of the time to appeal the district court’s August 24 or-
der. See id.; Fed. R. App. P. 4(a)(6).
       To the extent the district court based its denial of Smith’s
Rule 4(a)(6) motion on its previous denial of a COA of his Rule 60
motion, this denial constituted an abuse of discretion by applying
an incorrect legal standard. See Weatherly, 728 F.3d at 1270. Re-
gardless of whether it denied a COA, the district court must con-
duct an analysis under Rule 4(a)(6) even if it decides to deny the
motion and not reopen the time to appeal. Accordingly, we va-
cate and remand to allow the district court to determine whether
Smith has satisfied the conditions of Rule 4(a)(6) to reopen the
time to appeal.
      VACATED AND REMANDED.